



COURT OF APPEAL FOR ONTARIO

CITATION: Le Feuvre (Re), 2013 ONCA 743

DATE: 20131209

DOCKET: C57596

Rosenberg, Rouleau and Pardu JJ.A.

IN THE MATTER OF:  GEOFFREY LE FEUVRE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Geoffrey Le Feuvre, appearing in person

Anita Szigeti,
amicus curiae

Matthew Asma, for the respondent, Her Majesty the Queen

Michele Warner, for the Centre for Addiction and Mental
    Health

Heard: November 29, 2013

On appeal against the disposition of the Ontario Review
    Board dated, February 7, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In his submissions, the appellant asks that the court allow the appeal
    and substitute an absolute discharge.

[2]

We do not agree. The evidence at the hearing demonstrates that the
    appellant remains a significant threat to the safety of the public.

[3]

Amicus
submits that in the alternative, the evidence shows that
    the appellant should be allowed to live in the community and moreover there is
    a treatment impasse and the Board should have required an independent
    assessment.

[4]

In our view, there is no impasse at this point. The evidence before the
    Board was that the diagnosis had been clarified and the treatment team was continuing
    to try different approaches.

[5]

The fresh evidence introduced by the appellant shows that there is
    reason to believe that the appellant may be making progress towards more access
    to the community. The disposition by the Board was reasonable.

[6]

Accordingly, the appeal is dismissed.


